Citation Nr: 9919475	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to 
January 1957.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefits sought.  The veteran filed 
timely appeals, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue of service connection for PTSD has 
been obtained by the RO.  

2.  The veteran has been diagnosed with PTSD.  

3.  The veteran did not engage in combat with any enemy.  

4.  The supporting evidence does not confirm the veteran's 
claimed in-service stressors.  

5.  An unappealed April 1980 rating decision by the RO denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder on the basis that he had not been 
diagnosed with psychosis in service or within any presumptive 
period, and noting that he had been discharged from service 
with a diagnosis of an inadequate personality.  

6.  Additional evidence submitted since the RO's April 1980 
decision bears directly and substantially upon the issue upon 
consideration, and is by itself, or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

7.  The veteran has presented competent medical evidence of a 
nexus or link between his claimed acquired psychiatric 
disorder and his period of active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5103(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f), 4.125, 
4.126 (1998).  

2.  The April 1980 rating decision by the RO, which denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (1998).  

3.  The evidence received since the RO's April 1980 rating 
decision is new and material, and the veteran's claim for 
service connection for an acquired psychiatric disorder has 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.102, 3.156(a) (1998).  

4.  The veteran's claim for service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that his 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection has been submitted when there is "[1] medical 
evidence of a current [PTSD] disability; [2] lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a case involving PTSD is the equivalent of 
in-service incurrence or aggravation; and [3] medical 
evidence of a nexus between service and the current PTSD 
disability."  See Cohen v. Brown, 10 Vet. App. 127, 128 
(1997) (citations omitted).  

The evidence consists of the veteran's service medical and 
service personnel records, deck log reports from the U.S.S. 
Hickox, records of medical treatment following service, 
statements by the veteran and his mother, and reports of VA 
rating examinations.  The Board concludes that the VA's duty 
to assist the veteran with the development of the evidence 
has been met, and that he has been informed of any evidence 
necessary to complete his application for service connection 
for PTSD.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  The Board also finds that no 
further action by the VA is warranted to comply with its duty 
to assist under 38 U.S.C.A. §§ 5106 and 5107(a) (West 1991).  

The veteran served aboard the U.S.S. Hickox, a U.S. Navy 
destroyer, in 1956 as an enlisted seaman.  The ship's log 
shows that in March 1956, the ship encountered a snow storm 
with high winds while anchored, and was required to move 
farther off shore to avoid running aground.  The deck log 
shows that the crew engaged in normal precautionary measures, 
and that the ship was re-anchored in deeper water.  The 
record does not reflect any threat of imminent danger either 
to the ship or to any of its crew.  An additional ship's deck 
log entry made in April 1956 shows that at approximately 9:00 
p.m. while moored at the Norfolk, Virginia, Naval Supply 
Depot, one of the ship's crewmen took it upon himself to 
secure a loaded .45 caliber pistol and proceed, for reasons 
unknown, to shoot holes in the ship's after toilet.  The 
record shows that the crewman was apprehended shortly 
thereafter, relieved of his weapon, and was removed from the 
ship via ambulance.  The record fails to contain any mention 
of casualties or that anyone other than the errant pistoleer 
was occupying the ship's after toilet at the time of the 
shooting.  

The veteran appears to contend that he now has PTSD as a 
result of the "fear and terror" experienced during the 
course of the March 1956 storm.  He claims that he was in 
fear of losing his life during this event, and that as the 
executive officer was in a panicked state in the radio room, 
he had to go topside to help the captain aboard in order to 
save the ship.  In addition, the veteran has asserted that 
his close friend was occupying the after toilet at the time 
of the shooting in April 1956.  The veteran also claims that 
while he was not in the vicinity of the shooting, he observed 
the shot-up after toilet after the incident and claims that 
his good friend was both present and directly threatened by 
the shooter.  In addition, he maintains that he has been 
afraid or at least wary of using toilets from the time of the 
firefight in the ship's after crew head to the present time.  

The veteran's service medical records show that in October 
1956, he was diagnosed as having an "inadequate 
personality" after several incidents in which he became 
extremely drunk and had threatened and assaulted crewmembers 
aboard ship.  He had also been disciplined on several 
occasions for misconduct due to public drunkenness.  The 
veteran had been found to be unfit for destroyer duty as a 
result of his "violent and combative" behavior while 
intoxicated.  A treatment record dated in December 1956 shows 
that he was found to be fully mentally competent to be 
discharged into his own custody, did not constitute a public 
menace to himself, and was not likely to become a public 
ward.  The Naval Medical Survey Board recommended that the 
veteran's diagnosed inadequate personality rendered him 
unsuitable for retention in the naval service, and 
recommended that he be discharged.  He was discharged in 
January 1957.  

Treatment records dating from October 1979 through February 
1980 were received from Steven Arnold, PhD.  These records 
show that the veteran had gotten drunk and beaten his wife in 
the then-recent past, and had engaged in a pattern of spousal 
beating.  Generally, the records show that the veteran 
experienced behavioral problems involving alcohol, but do not 
mention either of the claimed stressors including the storm 
at sea or the toilet shooting.  PTSD was not suggested in any 
of the records.  

A letter dated in December 1981 was received from Dr. Arnold, 
stating that he had seen the veteran beginning in February 
1980 for delusional paranoid thinking and wife beating.  He 
stated that the veteran had a major personality disorder, 
which included a history of anti-social behavior.  The 
veteran was noted to have completed a college degree, and 
that he had difficulties on the job due to extreme paranoia.  

A letter and an additional statement received in May 1995 
from John Leenay, Psy.D. states that he had treated the 
veteran since November 1994, and that the veteran had a long 
history of paranoid schizophrenia, which had been chronic, 
"since he was in the service, and since from October 1956."  
Dr. Leenay did not mention any complaints or diagnoses of 
PTSD, or how he arrived at the conclusion that the veteran 
had paranoid schizophrenia since he was in service.  

The veteran underwent a VA rating examination in June 1995.  
The report of the examination shows that he was diagnosed 
with an Axis I bipolar disorder and Axis II obsessive-
compulsive and paranoid traits.  No mention of PTSD was made 
at that time.  Moreover, while the veteran indicated that he 
was concerned with his son's mental illness and "his son's 
attracting him," the veteran did not indicate or otherwise 
suggest any problems related to the March and April 1956 
incidents aboard U.S.S. Hickox, or otherwise suggest that he 
might have PTSD.  

The veteran submitted a statement received in December 1995 
that he felt that a grant of service connection would be 
"fair" for him because he had been "ready to fight for my 
country, work on my billet to the best of my ability, and die 
if need be."  He claimed that working eight hours each day 
deciphering Morse Code and being underfed contributed to his 
psychosis.  In addition, the veteran claimed that the crew 
with whom he served aboard the Hickox in 1956 had 
"experienced some of the heaviest fighting in the South 
Pacific and was (sic) combat fatigued, and suffered post-
traumatic stress syndromes, and possibly psychosis."  (The 
Board takes notice of the fact that hostilities in the 
Pacific theater in World War II ended in 1945).  

An additional letter dated in February 1996 was received from 
Dr. Arnold stating that he had seen the veteran regularly 
during 1979-1980 for psychiatric treatment.  He stated that 
he had never agreed with his colleague's assessment that the 
veteran had schizophrenia, and concluded that the veteran's 
symptoms and history were consistent with a diagnosis of 
PTSD.  Dr. Arnold cited a stressor as reported by the veteran 
in which a gunner's mate shot up the ship's after head with 
"two .45s" and incidents onboard ship where men were 
"going berserk and running up and down screaming."  Dr. 
Arnold further expressed his opinion that he believed the 
veteran's psychological condition to have deteriorated during 
his two-year period of service in the Navy due to PTSD.  

In May 1996, the veteran submitted a statement in which he 
reported that "a gunner's mate had taken two .45's and shot 
up the after head one day while we were out to sea."  He 
stated that he had become very nervous and wary after seeing 
"bullet holes" in the head and noted that one of his 
buddies was in the toilet and nearly killed during the 
shooting.  He indicated that working eight hours daily with 
Morse Code and suffering from malnutrition exacerbated his 
PTSD.  In addition, the veteran stated that following the 
shooting, he became extremely wary of using toilets.  
Further, the veteran reported that constant criticism for 
such acts as being late for a ship sailing or similar 
infractions had caused him to become extremely intoxicated 
and assault his superior officers.  

The veteran submitted a later statement dated in June 1996 in 
which he reported that an additional stressor included 
serving in the radio shack with another sailor who held 
"Nazi" viewpoints.  He stated that having watched newsreel 
footage of Nazi concentration camps, and having his officers 
ignore the offensive conduct of the other sailor contributed 
to his stress.  

In July 1996, Dr. Arnold submitted an additional letter in 
which he offered his opinion that there was no doubt that the 
veteran was psychiatrically disabled.  Dr. Arnold cited as 
stressors the incident in which the veteran claims to have 
just walked into a toilet after it had been shot up with a 
close friend inside, the Nazi-sympathizer with whom he 
served, racial tensions aboard ship, working with Morse Code 
for eight hours a day, malnutrition aboard ship, and having 
seen newsreel footage of Nazi concentration camps.  In 
addition, Dr. Arnold stated that the veteran's ship had 
sailed through a blizzard during which the veteran "had to 
help rescue the captain, who was in danger of falling into 
the sea."  Further, Dr. Arnold reported that the veteran had 
missed several meals and was malnourished during his active 
service.  He offered his opinion that these incidents in 
addition to the veteran's symptomatology warranted a 
diagnosis of PTSD.  

The veteran underwent a VA rating examination in September 
1997.  He reported that while aboard ship, an extremely upset 
individual shot up the toilet on the ship.  He stated that he 
did not witness the incident, but only saw the toilet after 
it had been shot up.  He also stated that the toilet was only 
a head with no one in it.  He reported that no one had been 
hurt, and that the only damage consisted of bullet holes in 
the metal.  In addition, the veteran stated that he had been 
in no way threatened by this incident, and did not witness 
anyone else being threatened.  The veteran did not endorse 
any symptomatology associated with PTSD.  Further, the 
examiner stated that the veteran was unable to present the 
major avoidant criteria for PTSD, and that he did not present 
any traumatic experience from which he could have PTSD 
symptomatology evolving.  The examiner concluded with a 
diagnosis of Axis I bipolar disorder by history with alcohol 
abuse.  He stated that the veteran had no demonstrable 
evidence for any diagnosis of PTSD based upon his conduct 
during that examination.  In short, the examiner observed 
that there was no evidence to support a diagnosis of PTSD.  

The Board recognizes that the veteran's treating 
psychologists have diagnosed him with PTSD.  However, because 
their assessments appear to be based on false premises, and 
because a VA examining psychiatrist has unequivocally 
concluded that he does not have any symptomatology actually 
supportive of a PTSD diagnosis, nor has he experienced any 
stressors that could be productive of such a disorder, the 
veteran's claim for service connection for PTSD must be 
denied.  The veteran's contention that his good friend was 
present in the ship's toilet during the April 1956 shooting 
incident is not supported by the ship's log or other evidence 
of record, and the veteran's statements to this effect are 
directly contradicted by his admissions made to the VA 
examining psychiatrist, in which he stated that no one else 
was present or threatened in any way by the shooting 
incident.  

Moreover, the veteran's contentions that he experienced a 
severe blizzard at sea, in which he had to save the captain 
from falling into the sea is wholly unsupported by the 
evidence of record.  The ship's log shows that the Hickox had 
been tied up in port, and had cast off to deeper water to 
avoid running aground.  The deck logs show that the crew took 
normal precautionary measures to put the ship in deeper water 
to avoid damage.  There is no mention of any unusual or life-
threatening circumstances contained in the ship's log, and 
there is no mention of the veteran's allegedly preventing the 
captain's falling into the sea or his otherwise saving the 
ship.  

The Board recognizes that the after toilet on board the 
U.S.S. Hickox was indeed "shot up" by a gunner's mate in 
April 1956, and that anyone attempting to utilize a toilet 
while in the midst of its being "shot up" would likely be 
traumatized, even to the extent of experiencing a lifelong 
fear and difficulty in the use of toilets.  However, this 
incident did not involve or threaten the veteran in any way 
by his own admission, and his assertions that a close friend 
was nearly killed are unsupported by any of the objective 
evidence of record.  In any event the veteran did not engage 
in combat with any enemy, and the storm of March 1956 which 
required the ship to seek a deeper anchorage was not shown to 
be life-threatening or beyond the scope of normal human 
experience resulting in lifelong trauma, as the veteran has 
maintained.  Dr. Arnold has offered a diagnosis of PTSD, but 
this diagnosis is based on the faulty premises that 1) the 
veteran encountered life-threatening situations and 2) the 
veteran's close friend was placed in a life-threatening 
situation.  These premises are not supported by the evidence 
of record, and the Board must conclude that the evidence of 
record is not in equipoise, and that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  

Because the Board's decision to deny service connection for 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of the claimed stressors, 
even without regard to its sufficiency, it would not be 
changed by application of the criteria adopted under the 
Diagnostic Standards Manual (DSM) IV.  Accordingly, the Board 
finds that the veteran is not prejudiced by its rendering of 
a decision on this issue, and there is no requirement to 
remand this case to the RO for additional consideration.  

II.  New and Material Evidence to Reopen a Claim for
Service Connection for an Acquired Psychiatric Disorder

As a preliminary matter, the Board notes that the RO decided 
the veteran's claim to reopen under a standard which has 
since been overruled by the United States Court of Appeals 
for Veterans Claims (Court) in Elkins v. West, 12 Vet. App. 
209 (1999) (en banc); and Winters v. West, 12 Vet. App. 203 
(1999) (en banc).  The Board finds that the veteran is not 
prejudiced by consideration by the Board by its initial 
analysis of his new and material claim under the new case 
law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In April 1980, the RO denied the veteran's claim for service 
connection for an acquired psychiatric disorder.  The veteran 
failed to file a notice of disagreement or otherwise appeal 
that decision.  Accordingly, the April 1980 decision became 
final as outlined in 38 U.S.C.A. § 7105 (West 1991) when the 
veteran failed to appeal that decision within the statutory 
time limit.  As such, the claim may only be reopened if new 
and material evidence is submitted.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters, supra.  If the claim is well 
grounded, then the VA must ensure that the only duty to 
assist has been fulfilled before proceeding to the third 
step, an adjudication of the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
submitted is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  

The evidence submitted at the time of the April 1990 rating 
decision consisted of the veteran's service medical records 
and a report of a medical treatment record dated in May 1979 
from Edward Cureton, M.D., showing that the veteran was 
diagnosed with paranoid psychosis.  With respect to the 
veteran's active service, the treatment records only note 
that he had been diagnosed with an unstable personality after 
having attacked an officer, and had been discharged from the 
Navy.  The record did not note any service incurrence for his 
paranoid psychosis.  As discussed, the veteran's service 
medical records only showed that he demonstrated a propensity 
for violent behavior after becoming intoxicated, and that he 
had been discharged from service for what was characterized 
at the time as an "inadequate personality."  

Evidence received since the time of the April 1980 final 
decision includes clinical treatment records and reports from 
Stephen Arnold, PhD, dating from October 1979 through July 
1996; two statements from John Leenay, Psy.D., dated in May 
1996; two affidavits from his mother, dated in June 1995 and 
October 1998; a local newspaper article, dated in June and 
July 1957; reports of VA rating examinations dated in June 
1995 and in September 1997; and a letter submitted by Steven 
M. Schneider, M.D., dated in November 1998.  

The local newspaper articles from the Elkhart Truth, dated in 
June and July 1957, show that the veteran had been arrested 
following an automobile chase with local police.  The 
articles state that the veteran was eventually apprehended 
and found to have been under the influence of intoxicants.  
The article quotes the police as stating that the veteran 
became violent following his arrest, and attempted to hang 
himself in his jail cell.  His mother's affidavits, dated in 
June 1995 and October 1998, indicate that following this 
incident, the veteran was admitted into a mental hospital.  
She stated that he had been hospitalized while in the Navy, 
and that after his discharge he became depressed and began to 
drink.  She stated that his drinking ultimately led to the 
car chase and his subsequent suicide attempt.  The veteran's 
mother also reported that his therapy while in the Plainwell 
Sanitorium involved electro-convulsive shock therapy and 
medication to control severe depression.  She further 
reported that following denial of VA benefits in 1980, the 
veteran was unaware of his personal situation and could not 
present any effective response.  

The treatment records dating from October 1979 through July 
1996, received from Dr. Arnold, show that the veteran had 
undergone treatment for his psychiatric disorders throughout 
this period.  Dr. Arnold did not express any opinion of 
record with respect to any possible service incurrence of the 
veteran's diagnosed psychiatric disorders until he submitted 
a letter to the VA dated in February 1996.  The letter stated 
that he did not agree with a colleague's diagnosis of 
schizophrenia, but that he found the veteran to have 
diagnoses of bipolar II disorder, featuring frequent 
depressive episodes; mixed personality disorder, featuring 
with obsessive-compulsive and paranoid features; and PTSD.  
(The issue of service connection for PTSD has been addressed 
above.)  However, while he did suggest that the veteran 
developed PTSD in the Navy, Dr. Arnold did not offer any 
opinion in either of his letters of February or July 1996 
that the veteran's diagnosed psychiatric disorders had been 
incurred in service.  

The May 1995 statements from Dr. Leenay indicate that he was 
the veteran's treating psychologist, and that the veteran had 
a long history of paranoid schizophrenia.  Dr. Leenay stated 
that the veteran had been treated for this disorder since he 
was in the service, and since October 1956.  Dr. Leenay 
further stated that he had treated the veteran once per week 
since November 1994.  Dr. Leenay did not offer any further 
explanation as to how he arrived at the conclusion that the 
veteran's "paranoid schizophrenia" was incurred in service.  

The report of the June 1995 rating examination described the 
veteran's symptomatology, but did not include any opinion as 
to the etiology of the veteran's psychiatric disorders.  The 
report of the September 1997 rating examination also noted 
that the veteran was diagnosed with a variety of psychiatric 
disorders, but concluded that he had no impairment related to 
PTSD.  The examiner did offer his opinion that the veteran 
was significantly impaired due to his chronic psychiatric 
disorders, however.  

The letter of November 1998 from Dr. Schneider states that 
the veteran had a long history of schizophrenia, was 
diagnosed as a schizophrenic during his active service, and 
had been hospitalized for approximately five months at that 
time.  He also suggested the veteran's claimed malnutrition 
aboard ship may have caused or aggravated his psychiatric 
disorder.  

Without addressing additional evidence submitted by the 
veteran, and which has little bearing on the outcome of his 
case, the Board finds that the statements by Dr. Leenay of 
May 1995 and the November 1998 statement by Dr. Schneider are 
new, as they were not part of the record at the time of the 
April 1980 decision.  Moreover, as the medical statements 
address the etiology of the veteran's psychiatric disorder, 
they are clearly probative to the central issue in this case.  

Accordingly, the Board finds that the additional evidence 
submitted subsequent to the RO's April 1980 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  As 
such, this evidence is "new and material" as contemplated 
by law, and thus, provides a basis to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
addition, the Board finds that the veteran's claim for 
service connection for an acquired psychiatric disorder is 
well grounded.  See 38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  Specifically, the 
statements by Drs. Schneider and Leenay that the veteran's 
psychiatric disorder was incurred in service, despite the 
lack of supporting material upon which their conclusions were 
made, provide the required medical nexus between the 
veteran's currently diagnosed psychiatric disorder and his 
active service.  Accordingly, these statements are sufficient 
to well ground the veteran's claim.  See Epps v. Gober, 126 
F.3d 1464.  


ORDER

Service connection for PTSD is denied.  

New and material evidence having been submitted, the 
veteran's claim for service connection for an acquired 
psychiatric disorder is reopened.  The veteran's claim for 
service connection for an acquired psychiatric disorder is 
well grounded, and to this extent only, the appeal is 
granted.  


REMAND

As noted, the medical treatment records pertaining to 
treatment at the Plainwell Sanitorium where the veteran was 
allegedly treated immediately following his active service 
have been destroyed.  His service medical records show that 
he was discharged from service following numerous 
disciplinary problems secondary to intoxication, and that the 
veteran was diagnosed with an "inadequate personality," and 
subsequently discharged from service.  The statements 
received from Drs. Leenay and Schneider of May 1995 and 
November 1998, respectively, indicate that the veteran's 
psychiatric disorders had been diagnosed and treated in 
service.  

However, neither Dr. Leenay nor Dr. Schneider provided any 
material or otherwise indicated what records were used as a 
basis in their assertions that the veteran's acquired 
psychiatric disorder, variously diagnosed as schizophrenia, 
bipolar disorder, paranoia, etc., had been incurred in 
service.  The Board finds that the RO should obtain and 
associate treatment records pertaining to the veteran from 
Drs. Leenay and Schneider with the veteran's claims file.  In 
addition, the Board finds that the veteran should be 
scheduled to undergo an additional rating examination to 
determine the etiology of his acquired psychiatric disorder.  

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:  

1.  After contacting the veteran and 
obtaining any necessary authorizations, 
the RO should obtain and associate with 
the claims file all medical records 
pertaining to treatment of the veteran 
from Dr. Leenay and Dr. Schneider.  If 
those records are unavailable, the RO 
should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination to 
determine the etiology of his acquired 
psychiatric disorder, in light of the 
Board's decision above.  The examiner is 
requested to express an opinion as to 
whether the veteran's diagnosed 
psychiatric disorder(s) were incurred in 
service, based on the examination results 
and all medical records contained in the 
veteran's claims folder.  If such a 
determination cannot be made, the 
examiner should so indicate.  The 
examiner should be afforded the 
opportunity to review the veteran's 
claims folder.  In addition, the examiner 
should state the rationale upon which he 
bases his opinion.  

3.  The RO should review the examination 
report.  If the report is not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  Thereafter, the RO should 
adjudicate the issue of service 
connection for an acquired psychiatric 
disorder on a de novo basis.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case back to the RO for further 
action.  

The purpose of this REMAND is both to obtain additional 
information and to accord the veteran due process of law.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

